Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita.
5.	Regarding Claims 1-2, 5, 7, and 9-10, Yamashita teaches (Paragraphs [0012-0016]) a photosensitive resin composition. Yamashita teaches (Paragraphs [0034, 0072, and 0175]) an acid crosslinkable group-containing silicone resin. Yamashita teaches (Paragraphs [0103-0138]) a photoacid generator. Yamashita teaches (Paragraphs [0006, 0018, 0205, and 0208]) a white pigment, therein titanium dioxide, also referred to as titanium oxide. Yamashita teaches (Paragraphs [0067, 0072-0076, 0139-0144, and 0175]) the acid crosslinkable group is selected from epoxy, oxetane, and vinyl ether groups. Yamashita teaches (Paragraph [0019]) the white pigment has an average particle size of 0.001 to 0.20 μm. Yamashita teaches (Paragraph [0020]) the photosensitive resin composition comprising 5 to 
6.	Regarding Claim 11, Yamashita teaches (Paragraphs [0174-0179]) a pattern forming process. Yamashita teaches (Paragraphs [0174-0179]) coating the photosensitive resin composition onto a substrate to form a photosensitive resin coating thereon. Yamashita teaches (Paragraphs [0174-0179]) exposing the photosensitive resin coating to radiation, therein light rays. Yamashita teaches (Paragraphs [0174-0179]) developing the exposed resin coating in a developer.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano.
10.	Regarding Claims 3-4, Yamashita teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Yamashita does not explicitly teach the epoxy-containing silicone resin 
11.	Urano teaches (Paragraph [0048-0058]) the epoxy-containing silicone resin comprising at least one of formulae A1 to A6 of the instant application, wherein R1 to R4, are each independently a C1-C8 hydrocarbon group, m is an integer of 1 to 100, R15 is a hydrogen, x is an integer of 1, p, therein m, is an integer of 1 to 100, R11 to R14, therein R1 to R4, are each independently a C1-C8 hydrocarbon group, y is an integer of 1, R23 is a hydrogen, Y1, therein [V]p, is a single bond or methylene, R21 and R22, therein R7 and R8 respectively are each independently a C1-C4 alkyl or alkoxy group, g and h, therein both referred to as h, are each independently 0, 1 or 2, z is an integer of 1, R31 and R32 is a hydrogen, R33 is a C1 divalent hydrocarbon group. Urano teaches (Paragraph [0048-0058]) e + f of formulae A5 and A6 of the instant application may be greater than 0 and less than or equal to 1. Urano teaches (Paragraph [0038]) that photosensitive resin compositions, therein chemically amplified negative resist composition, therein disclosed can form fine patterns allowing for smaller pattern features, which are needed for higher density and higher integration chips.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamashita to incorporate the teachings of Urano to have the epoxy-containing silicone resin comprising at least one of formulae A1 to A6 of the instant application and, wherein e + f of formulae A5 and A6 of the instant application being greater than 0 and less than or equal to 1. Doing so would allow for higher density and higher integration chips, as understood by Urano.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita, and in further view of Nakamura et al. (Japanese Patent Publication No. JP 2015-034961 A), hereinafter Nakamura.
14.	Regarding Claim 6, Yamashita teaches all elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Yamashita teaches (Paragraphs [0006, 0018, 0205, and 0208]) the white pigment is titanium dioxide. However, Yamashita does not explicitly disclose surface treating with at least one of hydrous oxides of Al, Si and Zr, polyols, and organosilicon compounds the titanium dioxide particles.
15.	Nakamura teaches (Paragraph [0069]) the white pigment being titanium dioxide which is surface treated with at least one compound selected from the group consisting of hydrous oxides of Al, Si and Zr, polyols, and organosilicon compounds, therein referred to as silane coupling agents. Nakamura teaches (Paragraph [0069]) the surface treatment of the titanium dioxide improves their weather resistance.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamashita to incorporate the teachings of Nakamura to have the titanium dioxide particles surface treated with at least one compound selected from the group consisting of hydrous oxides of Al, Si and Zr, polyols, and organosilicon compounds. Doing so would improve their weather resistance, as understood by Nakamura.

17.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita, and in further view of Baudin et al. (United States Patent Publication No. US 2004/0034115 A1), hereinafter Baudin.
Claim 8, Yamashita teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Yamashita does not explicitly disclose the photosensitive resin composition further comprising a crosslinker.
19.	Baudin teaches (Paragraphs [0204-0210]) the photosensitive resin composition further comprising a crosslinker. Baudin teaches (Paragraphs [0204-0210]) the crosslinker provides greater crosslinking and molecular weight.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamashita to incorporate the teachings of Baudin to have the photosensitive resin composition further comprising a crosslinker. Doing so would increase the crosslinking and molecular weight, as understood by Baudin.

Conclusion
21.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737